785 F.2d 309
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ohio Civil Service Employees Association, AmericanFederation of State, County and Municipal Employees,AFL-CIO, Local 11; Samuel E. Marcum; Cris Beesler; DouglasA. Gerhart; Robert Tanner; Michael A. Hill; Randy M. Martin;Edward L. Brooks; Phillip Ree; Jeffrey Craft, Plaintiffs-Appellees,v.Richard P. Seiter, Individually and as Director Ohio Dept.of Rehabilitation; Ronald C. Marshall, Individually and asSuperintendent of S.O.C.F.; Billy G. Seth, Individually andas Deputy Supt. for Custody of S.O.C.F.; H. K. Russell,Individually and as Supt. of Lima Correctional Facility;Terry Morris, Individually and as Supt. of Southeastern OhioTraining Center; Dorothy Arn, Individually and as Supt. ofOhio Reformatory for Women; E. P. Perini, Individually andas Supt. of Marion Correctional Facility; Arthur Tate, Jr.,Individually and as Supt. of Chillicothe Corr. Facility;Harry Russell, Individually and as Supt. of HockingCorrectional Facility; Arnold R. Jago, Individually and asSupt. Lebanon Correctional Institute; T. D. Taylor,Individually and as Supt. of Columbus CorrectionalInstitute; Eric Dahlberg, Individually and as Supt. OhioState Reformatory, Defendants-Appellants, CommunicationsWorkers of America, Proposed Intervenor.
85-3836
United States Court of Appeals, Sixth Circuit.
1/24/86

ORDER
Before:  ENGEL, CONTIE, and MILBURN, Circuit Judges.


1
This matter is before the Court upon plaintiffs-appellees' motion to dismiss and defendants-appellants' memorandum in opposition, based upon Mitchell v. Forsyth, 105 S. Ct. 2806, 2817 (1985).


2
Plaintiffs, nine present and former employees of the Ohio Department of Correction and Rehabilitation and their labor union, sought declaratory and injunctive relief, plus money damages from state officials, in their official and individual capacities, for authorizing warrantless strip and body cavity searches of prison employees, allegedly in violation of the Fourth Amendment.


3
The district court, in an order of October 1, 1985, denied efendants' motion for judgment on the pleadings, which was based in part on qualified immunity, finding that their use of consent forms was evidence that officials should have 'hesitated' before conducting the warrantless searches.  Harlow v. Fitzgerald, 457 U.S. 800, 819 (1982).  The district court did not explicitly determine the applicable law nor whether that law was clearly established at the time defendants' actions occurred.  Id. at 818; Donta v. Hooper, No. 84-3288, slip op. at 6 (6th Cir.  Oct. 11, 1985).


4
Upon consideration of the documents, it is ORDERED that the case is remanded to the district court to make factual findings and conclusions of law on this issue as well as to permit reasonable discovery if requested.